0311DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al. (US Patent Application No. 2009/0311480).
Regarding claim 1, Fischer et al. teach a foamed urethane sheet (page 1, paragraph [0002]), which is formed from a urethane resin composition containing a urethane resin, water (page 4, paragraph [0074]), and a surfactant having no aromatic ring and having a hydrophobic portion having 10 or more carbon atoms (page 4, paragraph [0075]), and has a weight/density of 200 to 700 g/l (= 200 to 700 kg/m3) which reads on Applicant’s claimed range of 200 to 1,000 kg/m3 (page 1, paragraph [0002], page 2, paragraph [0036], page 4, paragraph [0067]).
Regarding claim 2, Fischer et al. teach wherein the surfactant is a stearic acid salt (page 4, paragraph [0075]).
Regarding claim 3, Fischer et al. teach wherein the urethane resin has an anionic group (page 4, paragraph [0074]).
Regarding claim 5, Fischer et al. teach a synthetic leather having a substrate (page 1, paragraph [0002]) and a polyurethane layer, wherein the polyurethane layer is formed from a foamed urethane sheet (page 1, paragraph [0002]), which is formed from a urethane resin composition containing a urethane resin, water (page 4, paragraph [0074]), and a surfactant having no aromatic ring and having a hydrophobic portion having 10 or more carbon atoms (page 4, paragraph [0075]), and has a weight/density of 200 to 700 g/l (= 200 to 700 kg/m3) (page 1, paragraph [0002], page 2, paragraph [0036], page 4, paragraph [0067]).
Regarding claim 6, Fisher et al. teach wherein the polyurethane layer is embossed (page 2, paragraph [0020], page 3, paragraph [0046], page 5, paragraph [0077]).
Regarding claim 7, Fischer et al. teach wherein the urethane resin has an anionic group (page 4, paragraph [0074]).


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fischer et al. (US Patent Application No. 2009/0311480).
Regarding claim 4, Fischer et al. teach a foamed urethane sheet (page 1, paragraph [0002]), which is formed from a urethane resin composition containing a urethane resin, water (page 4, paragraph [0074]), and a surfactant having no aromatic ring and having a hydrophobic portion having 10 or more carbon atoms (page 4, paragraph [0075]), and has a weight/density of 200 to 700 g/l (= 200 to 700 kg/m3) (page 1, paragraph [0002], page 2, paragraph [0036], page 4, paragraph [0067]).
Fischer et al. are silent on wherein the urethane resin has a flow starting temperature of 80°C or higher.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same urethane resin, water and surfactant within the sheet of Fisher et al. would possess the same flow starting temperature as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/20/2022